PER CURIAM.
We reverse the appealed workers' compensation order denying claimant permanent total disability and wage-loss benefits because the record does not contain competent, substantial evidence to support the finding of no permanent physical impair*289ment. The issue presented to the deputy commissioner is whether claimant’s eleven-foot fall from a ladder to the ground aggravated claimant’s preexisting conditions and whether such aggravation has resulted in any permanent impairment. We would be neglectful if we did not point out that the manner in which claimant’s counsel tried this case, and the formulation of questions during Dr. Gilbert’s deposition concerning permanent impairment, leaves much to be desired. Nevertheless, contrary to the finding in the order, Dr. Gilbert’s testimony supports only a finding of the presence of some permanent impairment, rather than a finding of the complete absence of any permanent impairment. The only other evidence that claimant had no permanent impairment referred to by the deputy commissioner is the medical report of Dr. Wassel. But neither that report nor the cover letter accompanying it, dated February 28, 1986, contains an expressed opinion that no permanent impairment exists as a result of the aggravation of preexisting conditions.
Failing to find any competent, substantial evidence in the record to support the deputy commissioner’s determination to dismiss claimant’s claim with prejudice for lack of evidence of permanent impairment, we are compelled to reverse and remand for further proceedings, including the taking of additional evidence if deemed necessary by the deputy commissioner to resolve the remaining issues.
REVERSED and REMANDED.
WENTWORTH, NIMMONS and ZEHMER, JJ., concur.